Citation Nr: 1819788	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-17 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and/or posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for residuals of right knee injury with traumatic arthritis. 

3.  Entitlement to a separate compensable rating for right knee instability.

4.  Entitlement to a separate compensable rating for a right knee semilunar cartilage condition.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from January 1968 to May 1969 and October 1981 to August 1992.  The Appellant is the deceased Veteran's sister.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In November 2016, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The Veteran was also scheduled for a February 2017 Travel Board hearing, which was subsequently cancelled by the Veteran.

In June 2017, the Board dismissed the appeal due to the Veteran's death.  However, the Appellant was since deemed a substitute party.  See January 2018 VA Form 9.  Accordingly, the appeal has returned to the Board for further adjudication.

To the Appellant's benefit, the issue of entitlement to service connection for PTSD was broadened to entitlement to service connection for an acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  



FINDINGS OF FACT

1.  The Veteran was diagnosed with major depressive disorder, which was at least as likely as not caused by his in-service stressor surrounding his brother's death.  

2.  The manifestations of the right knee disability include: right leg flexion measured at 0 to 110 degrees; slight instability; and a semilunar cartilage condition with frequent episodes of joint locking, pain, and effusion.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for major depressive disorder have been met.  38 U.S.C. §§ 1110, 1154(b) (West 2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for entitlement to a rating in excess of 10 percent for limitation of right leg flexion have not been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5260 (2017).

3.  The criteria for entitlement to a separate 10 percent rating for right knee instability have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5257 (2017).

4.  The criteria for entitlement to a separate 20 rating for a right knee semilunar cartilage condition have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, DC 5258 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Appellant generally contends that the Veteran's psychiatric diagnoses were etiologically related to his service and that the manifestations of the Veteran's right knee disorder were more severe than contemplated by the 10 percent rating.  Based on the evidence below, the Board finds that: (1) entitlement to service connection for an acquired psychiatric disorder is warranted; (2) a rating in excess of 10 percent for limitation of right leg flexion is not warranted; (3) a separate 10 percent rating is warranted for right knee instability; and (4) a separate 20 percent rating is warranted for a semilunar cartilage condition of the right knee.

Regarding the acquired psychiatric disorder, the preponderance of the evidence weighs in favor of a finding that service connection is warranted.  Service records are negative for any indication that the Veteran had pre-enlistment, mental health abnormalities.  During his service, the Veteran was informed that his brother, also a veteran, was killed in Vietnam.  See May 2011 psychological report; November 2016 transcript.  Because of his brother's death and the subsequent implications, the Veteran began experiencing various mental health symptoms, including, but not limited to: significant guilt, flashbacks, nightmares, sleep difficulties, concentration and memory difficulties, and significant sadness.  Id.  These symptoms largely supported the diagnosis of major depressive disorder.  Id.  The direct relationship between the Veteran's psychiatric symptoms and his in-service trauma is undeniable and thoroughly supported by mental health examiners.  Therefore, the Board finds the Veteran's major depressive disorder to be etiologically related to his service.

Regarding the right knee, the Veteran was service connected at 10 percent under DC 5260 (leg, limitation of flexion) at the time of his death.  Under DC 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees; a 20 percent rating is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5260.  Separate ratings are also warranted for other manifestations of a knee disability, including, but not limited to, instability and semilunar cartilage conditions.  38 C.F.R. § 4.71a, DCs 5257, 5258.  Under DC 5257 (recurrent subluxation or lateral instability), a 10 percent rating is warranted for slight symptoms; a 20 percent rating is warranted for moderate symptoms; a 30 percent rating is warranted for severe symptoms.  Under DC 5258 (dislocated semilunar cartilage with frequent episodes of joint locking, pain, and effusion), the only schedular rating available is at 20 percent.  

Preliminarily, the Board acknowledges the former representative's contention that the most recent VA examination in February 2015 did not adequately consider the Veteran's functional loss due to pain, fatigue, weakness, and flare-ups.  38 C.F.R. §§ 4.40, 4.45; November 2016 brief.  In fact, during the pendency of the appeal and following that examination, it was determined that adequate VA examinations of the joints must, if possible, note facial expressions of pain, crepitation in soft tissues and joint structures, and test for pain throughout range of motion in various ways.  38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  The joints involved "should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59.  Although those findings are inadequate for rating purposes, the Board must proceed with the evidence currently of record, discussed below, as there is no way to posthumously afford the Veteran a Correia-compliant examination.  

An August 2010 record from Columbia VAMC noted the Veteran's reports of instability.  The February 2015 VA examination findings included: reports of daily pain; reports of instability down stairs; flare-ups; initial range of motion loss (flexion at 0 to 110 degrees and extension at 110 to 0 degrees) with inability to tolerate sitting with knee at 90 degrees; functional loss with repetitive use over time and during flare-ups; and semilunar cartilage condition with frequent joint locking, pain, and effusion.  The examiner opined that the severity had increased since August 4, 2010.  During the November 2016 hearing, the Veteran's reports included: swelling; instability down and up stairs (that caused stumbling, but not falling); pain; and inability to stand for long periods.  The Board highlights that the Veteran was competent to report his lay-observable symptoms, such as pain, swelling, and instability.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994). 

Based on the aforementioned evidence, a rating in excess of 10 percent under DC 5260 is not warranted because the Veteran's limitation was not as severe as contemplated by the higher ratings, which require flexion limited to 30 degrees (to warrant 20 percent) or flexion limited to 15 degrees (to warrant 30 percent).  However, because of the competent, consistent, and credible reports of instability, a separate 10 percent rating under DC 5257 is warranted.  The Board finds that the instability was slight because it was limited to subjective complaints only with no objective findings of instability.  In addition, while the Veteran reported this instability, he also indicated that it had not resulted in any falls.  Additionally, because of the objective finding of a semilunar cartilage condition manifested by frequent episodes of joint locking, pain, and effusion, a separate 20 percent rating under DC 5258 was also warranted.  As noted above, this is the only schedular rating available under this diagnostic code.  


ORDER

Entitlement to service connection for major depressive disorder is granted.

Entitlement to a rating in excess of 10 percent for limitation of right leg flexion is denied.

Entitlement to a separate 10 percent rating for right knee instability is granted.  

Entitlement to a separate 20 percent rating for a semilunar cartilage condition of the right knee is granted.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


